Case: 11-14997   Date Filed: 05/15/2015   Page: 1 of 6


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 11-14997
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:10-cv-00398-JDW-TBS



JIMMY LEE FIELDS,

                                                     Petitioner - Appellant,

versus

WARDEN, FCC COLEMAN - USP 1,

                                                     Respondent - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 15, 2015)

Before MARTIN, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 11-14997     Date Filed: 05/15/2015   Page: 2 of 6


      Jimmy Lee Fields, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2241 petition for a writ of habeas corpus. The

district court dismissed the petition because Mr. Fields had previously been denied

relief on a 28 U.S.C. § 2255 motion, and he failed to show that he was entitled to

pursue his claims under § 2255(e)’s savings clause. After a review of the record

and the parties’ briefs, we affirm.

                                          I

      Mr. Fields was convicted in 1995 of conspiracy to possess cocaine and

cocaine base with intent to distribute, in violation of 21 U.S.C. § 846. The district

court sentenced him to a statutorily-mandated term of life imprisonment under 21

U.S.C. § 841(b)(1)(A)(iii), because of his crime of conviction and his prior felony

drug offenses. We denied Mr. Fields relief on direct appeal. See United States v.

Caldwell, 204 F.3d 1120 (11th Cir. 1999) (table decision).

      In 2000, Mr. Fields filed his first § 2255 petition, which the district court

denied on all grounds. We denied him a certificate of appealability on that petition

in 2003. Since that time, Mr. Fields has filed a variety of additional motions in the

district and circuit courts seeking relief from his sentence. None of them proved

meritorious.

      In August of 2010, Mr. Fields filed the instant § 2241 petition, arguing that

he is “innocent” of his “enhanced life sentence” under § 841(b)(1)(A) because (1)


                                          2
              Case: 11-14997     Date Filed: 05/15/2015    Page: 3 of 6


during his case, the government filed a defective notice of his prior convictions

under 21 U.S.C. § 851, and (2) the Fair Sentencing Act of 2010 is retroactive and

no longer requires a mandatory life sentence for defendants with convictions like

his. The district court dismissed the § 2241 petition, finding that Mr. Fields was

attacking the validity of his sentence as opposed to the manner of its execution,

that he was barred from seeking relief under § 2255 because it would be a

successive motion to vacate, and that he failed to demonstrate that he could pursue

his claims under § 2241 because he had not satisfied the savings clause under §

2255(e) (i.e., he had not shown that § 2255 was inadequate or ineffective to test the

legality of his detention). Mr. Fields now appeals the district court’s dismissal.

                                          II

      We review de novo a district court’s denial of habeas relief under 28 U.S.C.

§ 2241. See Cook v. Wiley, 208 F.3d 1314, 1317 (11th Cir. 2000). A federal

prisoner must ordinarily bring any collateral attacks on his conviction or sentence

under § 2255. See Sawyer v. Holder, 326 F.3d 1363, 1365 (11th Cir. 2003). A

federal prisoner, however, may file a habeas petition pursuant to § 2241 under the

limited circumstances stated in § 2255(e). See §§ 2241(a) & 2255(e).

      Relief under § 2241, however, is available only if the prisoner can show that

a § 2255 proceeding is “inadequate or ineffective to test the legality of his

detention,” as required by § 2255(e). See Bryant v. Warden, FCC Coleman-


                                          3
               Case: 11-14997   Date Filed: 05/15/2015   Page: 4 of 6


Medium, 738 F.3d 1253, 1256 (11th Cir. 2013). This is a jurisdictional matter that

must be decided before a court can address the merits of a petitioner’s claims. See

id. at 1262.

      “The existence of the statutory bar on second and successive motions cannot

mean that § 2255 is ‘inadequate or ineffective’ to test the legality of [the

prisoner’s] detention within the meaning of the savings clause.” Gilbert v. United

States, 640 F.3d 1293, 1308 (11th Cir. 2011) (en banc). Instead, to show that a

prior § 2255 motion was “inadequate or ineffective to test the legality of his

detention,” Mr. Fields must show that (1) binding circuit precedent squarely

foreclosed his claim during his sentencing, his direct appeal, and his first § 2255

proceeding; (2) the United States Supreme Court overturned that circuit precedent

in a decision issued after his first § 2255 proceeding; (3) the Supreme Court’s new

rule applies retroactively on collateral review; and (4) as a result of the Supreme

Court’s new rule, his sentence exceeds the statutory maximum authorized by

Congress. See Bryant, 738 F.3d at 1274.

                                        III

      Mr. Fields argues that the Supreme Court’s decisions in DePierre v. United

States, 131 S. Ct. 2225 (2011), and Carachuri-Rosendo v. Holder, 560 U.S. 563

(2010), are retroactive and establish that he was convicted of a now nonexistent

offense. We disagree. First, he has not shown that these decisions are retroactive


                                          4
              Case: 11-14997     Date Filed: 05/15/2015    Page: 5 of 6


on collateral review. Second, even if they are, he has not demonstrated that they

overturned circuit precedent or apply to the facts of his case.

      In DePierre, the Supreme Court held that the term “cocaine base,” as used in

21 U.S.C. § 841(b)(1), refers not only to crack cocaine, but also to any cocaine in

its chemically-basic form. 131 S. Ct. at 2227-28. Thus, the term “cocaine base

reaches more broadly” than the term “crack cocaine” alone. Id. at 2232 (internal

quotation marks omitted).

      In Carachuri-Rosendo, the Supreme Court ruled—in the context of an

immigration proceeding—that an alien’s second or subsequent simple drug

possession conviction was not an “aggravated felony” conviction under 8 U.S.C. §

1229b(a)(3), because the simple possession offense had not been enhanced based

on the fact of a prior conviction. 560 U.S. at 2580.

      Here, the indictment against Mr. Fields alleged that he distributed “a

substance containing a detectable amount of cocaine and cocaine base,” and the

evidence at trial showed that his offense involved both powder and crack cocaine.

Mr. Fields was convicted of conspiracy to possess cocaine and cocaine base with

intent to distribute under 21 U.S.C. § 841(b)(1)(A)(iii), and he received a sentence

of life imprisonment because he also had been convicted of two prior qualifying

drug offenses. In short, DePierre and Carachuri-Rosendo have no impact on Mr.




                                          5
                 Case: 11-14997   Date Filed: 05/15/2015   Page: 6 of 6


Fields’ conviction or sentence, and these Supreme Court decisions do not entitle

him to pursue collateral relief under § 2241 via the savings clause in § 2255(e).

      Mr. Fields also argues that the Fair Sentencing Act of 2010 applies to his

case. In Dorsey v. United States, 132 S. Ct. 2321 (2012), the Supreme Court held

that the Fair Sentencing Act applies to offenders who committed crimes prior the

Act’s effective date but were sentenced after that date, even if the sentencing

occurred prior to the issuance of the new Sentencing Guidelines based upon the

Act. See id. at 2335-36. The Fair Sentencing Act took effect on August 3, 2010.

See id. at 2326.

      Mr. Fields, however, was sentenced in 1996, well before August of 2010,

and the Fair Sentencing Act does not apply to offenders who committed their

crimes and were sentenced prior to August 3, 2010.             See United States v.

Hippolyte, 712 F.3d 535, 542 (11th Cir. 2013); United States v. Berry, 701 F.3d
374, 377-78 (11th Cir. 2012). Thus, his Fair Sentencing Act claim fails.

                                          IV

      Because Mr. Fields has failed to demonstrate that he satisfies § 2255(e)’s

savings clause, the district court did not err by dismissing his § 2241 petition for

habeas relief.

      AFFIRMED.




                                          6